UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6304



DANIEL EUGENE TURNER,

                                           Plaintiff - Appellant,

         versus

CORRECTIONAL OFFICER SELLERS,

                                              Defendant - Appellee,

         and

CAPTAIN GRANT, Shift Supervisor,

                                                          Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-95-
1730-MJG)

Submitted:   August 22, 1996          Decided:     September 3, 1996


Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Eugene Turner, Appellant Pro Se. Richard M. Kastendieck,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Turner v. Sellers, No. CA-95-1730-MJG (D. Md. Feb. 6, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                3